Citation Nr: 0426030	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  00-22 461A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic liver 
disease, to include as secondary to a service-connected 
disability.

2.  Entitlement to service connection for hiatal 
hernia/gastroesophageal reflux disease, to include as 
secondary to a service-connected disability.

3.  Whether a November 27, 1985, rating decision continuing a 
50 percent evaluation for schizophrenia involved clear and 
unmistakable error (CUE).

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1972 to April 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2000 and July 2002 rating 
decisions by the San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board notes that the record reflects the veteran 
did not perfect an appeal from a June 1999 rating decision 
denying entitlement to an evaluation in excess of 50 percent 
for schizophrenia.  Therefore, the issues listed on the title 
page of this decision are the only matters properly developed 
for appellate review.

The issue of entitlement to TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the issues addressed in this decision 
and has sufficiently notified him of the information and 
evidence necessary to substantiate these claims.

2.  The evidence demonstrates the veteran's chronic liver 
disease was not incurred or aggravated during active service 
nor as a result of a service-connected disability.

3.  The evidence demonstrates the veteran's hiatal 
hernia/gastroesophageal reflux disease was not incurred or 
aggravated during active service nor as a result of a 
service-connected disability.

4.  There is no probative evidence indicating that the 
correct facts were not before VA nor that statutory or 
regulatory provisions, extant at the time of the 
November 27, 1985, rating decision, were incorrectly applied.  


CONCLUSIONS OF LAW

1.  A chronic liver disease was not incurred in or aggravated 
by active service nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).

2.  A hiatal hernia/gastroesophageal reflux disease was not 
incurred in or aggravated by active service nor as a result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

3.  There was no CUE in the November 27, 1985, rating 
decision which continued a 50 percent rating for 
schizophrenia.  38 C.F.R. § 3.105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claims by correspondence 
dated in March 2001, prior to the adjudication of his service 
connection and CUE claims.  In Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001), however, the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA does 
not apply to CUE cases.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the March 2001 VCAA notice letter generally 
informed the veteran of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claims.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
March 2004 supplemental statement of the case.  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the notice letter was non-prejudicial error. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  Therefore, the Board finds further attempts to 
obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
service connection issues on appeal were obtained in June 
2001 and April 2002.  The available medical evidence is 
sufficient for adequate determinations of the issues 
addressed in this decision.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

Service Connection Claims
Factual Background

Service medical records show that during periods of 
hospitalization from October 1973 to April 1974 the veteran 
was treated for a liver dysfunction of unknown etiology 
manifested by elevation of laboratory findings.  It was noted 
the disorder resolved spontaneously without specific 
treatment.  Service medical records are negative for other 
complaint, diagnosis, or treatment of chronic liver or 
gastrointestinal disorders.  A November 1973 medical board 
examination revealed a normal clinical evaluation of the 
veteran's abdomen and viscera.  

VA hospital records dated in July 1998 included diagnoses of 
sporadic alcohol abuse, chronic liver disease, and peptic 
ulcer disease.  No opinions as to etiology were provided.  

A May 2001 private medical report noted the veteran had 
increased liver enzymes on laboratory testing with no history 
of hepatitis.  It was noted the findings could be related to 
his use of medication, including Mellanil.  

VA examination in June 2001 noted the record revealed that 
during hospitalization in 1973 the veteran's liver enzymes 
were elevated and that the medical service at that time had 
assessed diagnoses of viral hepatitis versus Thorazine 
induced hepatitis.  It was noted that his medication regime 
had been altered and that his liver function tests gradually 
returned to normal without specific treatment.  On 
examination the veteran reported that his liver enzymes had 
remained elevated since active service and he denied any 
history of hepatitis or risk factors for hepatitis.  He 
specifically denied any symptoms of fatigue, but complained 
of weakness, depression, and anxiety.  He denied any history 
of blood transfusions, hepatitis, intravenous drug use, 
occupational blood exposure, high risk sexual activity, 
tattoos, or body piercing.  He reported a habit of alcohol 
use.  He denied any history of weight changes, steatorrhea, 
malabsorption, malnutrition, hematemesis, melena, or 
abdominal pain.  

The examiner noted the veteran's liver was of normal size 
without superficial abdominal veins.  There were no other 
signs of liver disease observable upon physical examination.  
It was noted that a test for hepatitis C virus had been 
positive and that further studies had been requested.  The 
examiner stated that the veteran had no history of hepatitis 
prior to that examination and that his chronic liver disease 
was most likely due to alcohol abuse and hepatitis C.  It was 
also noted that a 1996 hepatitis C virus test had been 
negative and that it was most likely that this infection, if 
confirmed by additional testing, was acquired after 1996.  
The examiner also stated that the etiology of the veteran's 
liver dysfunction during active service was never clearly 
established, but that it could have been secondary to the use 
of Phenothiazine a medication that could produce a transient 
liver injury that resolves after discontinuation of the 
medication.  The examiner reiterated the opinion that the 
present elevated liver enzyme findings could be explained as 
secondary to alcohol abuse and to hepatitis C infection.

On VA examination in April 2002 it was noted the veteran was 
under treatment for his service-connected undifferentiated 
schizophrenia with Lorazepam and Olanzapine, but that he 
reported he did not take the medication on a daily basis 
because he feared damage to his liver.  The veteran reported 
a history of epigastric pain associated with heartburn and 
acid reflux unrelated to meals, but stated that this was some 
time ago and that the disorder had resolved.  He stated he 
had used papaya and medication provided by VA with resolution 
of his symptoms.  It was noted he reported the continued 
active use of alcohol.  

The examiner noted the veteran denied any present vomiting, 
constipation, diarrhea, ulcer disease, weight changes, or 
signs of anemia.  It was noted that an upper gastrointestinal 
series examination in 1998 revealed hiatal hernia with 
gastroesophageal disease and esophagitis.  The diagnosis was 
hiatal hernia with gastroesophageal reflux disease.  The 
examiner noted that the veteran denied any present 
gastrointestinal symptoms and that his gastrointestinal 
disorder was not caused by any medications taken for his 
psychiatric disorder.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  Additionally, a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2003).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2003).

In this case, the Board finds the June 2001 and April 2002 VA 
medical opinions demonstrate the veteran's present chronic 
liver disease and hiatal hernia with gastroesophageal reflux 
disease were incurred many years after active service and 
were not caused as a result of any treatment for his service-
connected psychiatric disorder.  These opinions are 
considered to be persuasive because they are shown to have 
been based upon thorough and complete examinations which 
included a review of pertinent medical treatment reports.  
The examiner found, in essence, that the liver dysfunction 
noted during active service was not chronic and that the 
veteran's present chronic liver disease was most likely due 
to his alcohol abuse and to a hepatitis C virus acquired 
after 1996.

Based upon the evidence of record, the Board finds the 
veteran's chronic liver disease and hiatal hernia with 
gastroesophageal reflux disease were not incurred or 
aggravated during active service nor as a result of a 
service-connected disability.  Therefore, entitlement to 
service connection is not warranted for these disorders.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's 
claims.

CUE Claim
Factual Background

Service medical records show the veteran was treated for 
severe, paranoid type schizophrenia manifested by autistic 
preoccupation, labile and inappropriate affect, delusion of 
grandeur and persecution, marked social withdrawal and 
general decline in level of work and social performance.  It 
was noted his impairment for further military duty was marked 
and his impairment for social and industrial adaptability was 
considerable.  

VA psychiatric examination in August 1974 noted the veteran's 
insight, judgment capacity, and memory were unimpaired.  The 
diagnosis was moderately severe, undifferentiated type, 
schizophrenic reaction.  

In an August 1974 rating decision the RO established service 
connection for undifferentiated type schizophrenic reaction.  
A 50 percent rating was assigned effective from April 20, 
1974.  

VA psychiatric examination in April 1975 included a diagnosis 
of undifferentiated type schizophrenia.  The examiner stated 
the veteran's disability was moderate to moderately severe.

In an April 1975 rating decision the RO, in essence, reduced 
the veteran's evaluation for undifferentiated type 
schizophrenic reaction.  A 30 percent rating was assigned 
effective from July 1, 1975.  

VA records show the veteran was hospitalized for treatment of 
his undifferentiated type schizophrenia in January and 
February 1977, in February and March 1977, in May 1979, and 
in March and April 1983.  

In rating decisions dated in August 1979 and May 1983 the RO 
granted entitlement to temporary total ratings based upon 
hospital treatment of 21 consecutive days for a service-
connected disability.  The ratings also assigned 50 percent 
ratings upon termination of the temporary total ratings.  

VA psychiatric examination in April 1985 noted the veteran 
had been unemployed since his discharge from active service 
and that he stated he had been hospitalized after problems 
developed when he tried to go to vocational school.  He 
reported that he experienced nightmares that affected his 
ability to sleep and that he heard very soft voices that made 
him afraid.  He also stated that he avoided going out and, in 
essence, that he experienced visual hallucinations.  The 
examiner noted the veteran was casually dressed and fairly 
well groomed.  It was noted that he kept his sunglasses on 
until the end of the interview and that he smoked in chain 
fashion, but was alert, cooperative, and definitely very 
anxious.  His answers were mostly logical and coherent, but 
production was not logical.  His thought content dealt with 
strong religious delusions and unrealistic and superstitious 
beliefs.  

The examiner stated the veteran was somewhat ambivalent about 
himself and persons close to him.  He was very intolerant of 
any external stimuli which he usually avoided by going away 
and wandering by himself.  It was noted that on occasions he 
had become aggressive and unable to control his impulses.  He 
slept poorly due to nightmares and remained basically 
isolated from the company of others.  The examiner noted the 
veteran's affect was inadequate and that his mood was of 
apprehension and anxiety; however, he was well oriented to 
person, place, and time.  His memory while lacking for 
specifics was fairly well preserved.  His immediate recall 
was most impoverished.  His intellectual functioning was fair 
and seemingly adequate to his educational level.  His 
judgment was poor and his insight was absent.  An Axis I 
diagnosis of chronic, undifferentiated type schizophrenia was 
provided.  The veteran's level of functioning was reported as 
poor.  The examiner commented that the veteran's disability 
remained at a moderately severe level of impairment and that 
he was mentally competent to handle funds.  It was also noted 
that it was seriously doubtful that the veteran was in any 
position to obtain a gainful occupation.

In a November 27, 1985, rating decision the RO found no 
change was warranted from the previous 50 percent rating 
determination.  The veteran was notified of this 
determination by correspondence dated December 9, 1985, but 
did not appeal.

In correspondence in support of his CUE claim the veteran 
asserted that he had been unemployable was a result of his 
service-connected schizophrenia prior to 1985 and that 
medical evidence establishing that fact had been of record.  
In correspondence dated in January 2004 he further asserted 
that his receipt of Social Security Administration (SSA) 
disability benefits also demonstrated the extent of his 
disability prior to the November 27, 1985, rating decision.

Analysis

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a) (2003).

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  The Court established the 
following three-part test to determine whether CUE is present 
in a prior determination:  

(1) either the correct facts, as they were known at the 
time, were not fully adjudicated (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or statutory or regulatory provisions extant 
at the time were incorrectly applied; 

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly 
changed the outcome at the time it was made;" and, 

(3) a determination that there was CUE must be based on 
the record and the law that existed at the time of the 
prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  A 
finding of CUE requires that error, otherwise prejudicial, 
must appear undebatable.  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

In Cook v. Principi, 353 F.3d 937 (Fed. Cir. 2003), the 
Federal Circuit held that a breach of a duty to assist cannot 
constitute CUE.  The Federal Circuit, citing Caffrey v. 
Brown, 6 Vet. App. 377, 383 (1994), also noted that a CUE 
claim is an attack on a prior judgment that asserts an 
incorrect application of law or fact and that an incomplete 
record, factually correct in all other respects, is not CUE.  

As noted above, the May 1983 rating decision granted 
entitlement to a temporary total rating for schizophrenia and 
assigned a 50 percent rating as effective from May 1, 1983.  
This 50 percent rating was continued in the November 27, 
1985, rating decision.  VA law at the time of this decision 
provided a 100 percent rating for schizophrenia with active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce complete social and 
industrial inadaptability, a 70 percent rating with lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability, and a 50 percent rating when 
there was evidence of considerable impairment of social and 
industrial adaptability.  38 C.F.R. § 4.132, General Rating 
Formula for Psychoneurotic Disorders (1985).

Based upon the evidence and law existing at the time of the 
November 27, 1985, rating decision, the Board finds there was 
no CUE in that decision.  The veteran's claim of CUE is, in 
essence, no more than a simple disagreement as to how the 
facts were weighed or evaluated.  At the time of that rating 
action the record showed that the veteran's service-connected 
schizophrenia was considered to be a moderately severe 
impairment.  There was no competent evidence of record at 
that time indicating his impairment of social and industrial 
adaptability was severe as would have warranted a 70 percent 
rating nor that his schizophrenia demonstrated active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce complete social and 
industrial inadaptability.  In fact, the medical evidence of 
record at that time consistently demonstrated that his 
service-connected disorder was considered to be no more than 
moderate to moderately severe.

Although the April 1985 VA examiner stated it was seriously 
doubtful that the veteran was in any position to obtain a 
gainful occupation, the report does not indicate this 
complete industrial inadaptability was due to his service-
connected schizophrenia.  In that same report, however, the 
examiner clearly stated that the veteran's service-connected 
psychiatric disability remained at a moderately severe level 
of impairment.  While the RO did not address the issue of 
employability, it is not undebatable that, based upon all the 
evidence existing at that time, that the veteran was 
unemployable as a result of his service-connected disability 
nor that any higher rating was warranted.  

The veteran also claims his receipt of SSA benefit payments 
demonstrated a more severe disability; however, the record at 
the time of the November 27, 1985, rating decision did not 
include any documents indicating the specific basis for that 
disability determination.  While the records associated with 
the SSA disability determination may have included additional 
pertinent information, no such evidence was of record at the 
time of the rating decision.  It is also significant to note 
that the Court has held that SSA decisions are not 
controlling for VA purposes.  See Collier v. Derwinski, 1 
Vet. App. 413 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Masors v. Derwinski, 2 Vet. App. 181 (1992); Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  

Although the veteran contends, in essence, that the November 
27, 1985, rating decision was erroneous in failing to 
establish a total rating by referring his case for 
extraschedular consideration or considering entitlement to 
TDIU, such matters are not CUE for VA purposes.  The record 
at that time included no specific claim for an extraschedular 
rating nor for TDIU.  In addition, the Board finds there was 
no reasonably raised issue as to such matters at that time 
because the April 1985 examiner specifically found the 
veteran's service-connected schizophrenia was moderately 
severe.  In this case, there is no probative evidence 
indicating that the correct facts were not before VA or that 
statutory or regulatory provisions, extant at the time of 
that decision, were incorrectly applied.  Therefore, the 
veteran's appeal as to the issue of CUE in the November 27, 
1985, rating decision must be denied.


ORDER

Entitlement to service connection for chronic liver disease 
is denied.

Entitlement to service connection for hiatal 
hernia/gastroesophageal reflux disease is denied.

The appeal to establish CUE in the November 27, 1985, rating 
action is denied.


REMAND

As noted above, on November 9, 2000, the VCAA became law.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claim for entitlement to TDIU by 
correspondence dated in March 2001.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  In this case, the 
veteran claims that he is unemployable as a result of his 
service-connected psychiatric disability.  The records shows 
the veteran's claims folder was reviewed by a VA examiner in 
February 2000 and that an opinion was provided assessing his 
service-connected schizophrenia as moderate to moderately 
severe.  Although VA medical reports, including a July 1998 
hospital discharge summary, indicate the veteran is unable to 
engage in any gainful work or occupation, the February 2000 
examination report provided no opinion as to employability.  
The Board finds the evidence of record is insufficient for an 
adequate determination.  As the issue on appeal has not been 
adequately addressed by VA examination, the Board finds 
additional development is required prior to appellate review.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to the current nature and severity of 
his service-connected schizophrenia.  A 
specific opinion should must be provided 
as to the degree to which his service-
connected disabilities results in any 
occupational impairment.  The claims 
folder must be available to, and reviewed 
by, the examiner.  The examiner should 
provide a complete rationale for any 
opinions given and reconcile the opinions 
with the other evidence of record.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue remaining 
on appeal, considering all applicable 
laws and regulations.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



